Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 07/01/2022. Claims 1, 3-5 and 7-16 are pending. Claims 1, 3-5 and 7-16 are under examination on the merits.  Claims 2 and 6 are cancelled.  
The declaration under 37 CFR 1.132 filed on 07/01/2022 is sufficient to overcome the previous §103 rejection over Matsuo et al (US 2019/0224942) in view of Park et al (US 014/0178706) based upon that the declaration demonstrates that the photocurable resin layer comprising spherical particles of a metal or a metal alloy exhibits better optical properties such as light transmittance, contrast ratio and visibility. 

Allowable Subject Matter
Claims 1, 3-5 and 7-16 are allowed for the reasons as set forth in the applicant’s remarks filed on 07/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782